            Case 1:20-cv-02441-LJL Document 10 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GABINO GENAO,                                                          :
                                                                       :
                                    Plaintiff,                         :    20-cv-2441 (LJL)
                                                                       :
                  -v-                                                  :   VALENTIN ORDER
                                                                       :
NYC DEPT. OF CORRECTIONS, ET AL.,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff, who is currently incarcerated in the North Infirmary Command (“NIC”) on

Rikers Island, brings this pro se action, pursuant to 42 U.S.C. ' 1983, alleging that correction

officials employed by the New York City Department of Correction violated his rights. Plaintiff

sues Warden Walker, Warden Freeman, NIC Mailroom Officer Rodriguez, NIC Correction

Officers Knepple and Morgan, NIC Captain Smith, OBCC Mailroom Officer Sands, and John

Doe Defendants. On May 5, 2020, the New York City Department of Correction declined on

behalf of the following defendants to waive service: Rodriguez, Morgan, Smith, Sands, and

Freeman.

                                      INDIVIDUAL DEFENDANTS

        Under Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997), a pro se litigant is entitled to

assistance from the district court in identifying a defendant. Id. at 76. The Complaint supplies

sufficient information to permit the New York City Department of Correction to identify the

above-referenced defendants described by Plaintiff: Rodriguez, Morgan, Smith, Sands, and

Freeman. For example, the Complaint asserts that Rodriguez, Morgan, and Smith were present
            Case 1:20-cv-02441-LJL Document 10 Filed 05/12/20 Page 2 of 2



in the mailroom on December 27, 2018 between approximately 12:30 p.m. and 3:00 p.m. (Dkt.

No. 2 at 4.) The Complaint also asserts that Plaintiff “handed” mail to Sands around January 18–

22, 2019 at his cell. (Id.) Freeman is identified as the “Warden of O.B.C.C.” (Id. at 1.) It is

therefore ordered that the New York City Law Department, who is the attorney for and agent of

the New York City Department of Correction, shall ascertain the identity of the five above-

referenced defendants whom Plaintiff seeks to sue here and the addresses where these

Defendants may be served. 1 The New York City Law Department shall provide this information

to Plaintiff and the Court within 60 days of the date of this Order.

         Upon receipt of the response to the Valentin order, the Court will, under Rule 21 of the

Federal Rules of Civil Procedure, substitute the full names and badge numbers for Defendants

Rodriguez, Morgan, Smith, Sands, and Freeman, instruct the Clerk of Court to amend the caption

to reflect same, and issue an order requesting that the Department of Correction waive service of

summons for those defendants. This substitution will be without prejudice to any defenses that

the named defendant may wish to assert in this action.

                                                CONCLUSION

         The Clerk of Court is directed to mail a copy of this Order and the Complaint to the New

York City Law Department at: 100 Church Street, New York, New York, 10014.

         SO ORDERED.

Dated: May 12, 2020
       New York, New York

1
  If the Doe defendant is a current or former DOC employee or official, the Law Department should note in the
response to this order that an electronic request for a waiver of service can be made under the e-service agreement
for cases involving DOC defendants, rather than by personal service at a DOC facility. If the Doe defendant is not a
current or former DOC employee or official, but otherwise works or worked at a DOC facility, the Law Department
must provide a residential address where the individual may be served.

                                                         2
